Citation Nr: 0202363	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1958 rating decision in denying service connection 
for hammertoes of the right foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949, October 1950 to September 1951, and February 
1956 to February 1958.  

By rating decision in September 1958, the Pittsburgh, 
Pennsylvania RO denied service connection for a left foot 
disability, characterized as a left foot injury, and a right 
foot disability, characterized as hammertoes of the right 
foot.  The veteran was notified of that decision by letter 
dated that same month; however, he failed to file a timely 
appeal therefrom and that action became final.  See 38 U.S.C. 
§ 3305 (1958). 

This matter comes before the Board on appeal from an December 
1998 rating decision by the Pittsburgh, Pennsylvania RO that 
determined that no new and material evidence had been 
submitted to reopen the claim for entitlement to service 
connection for hammertoes.   

In a statement received by the RO in January 1999, the 
veteran raised the issue of clear and unmistakable error in 
the RO's September 1958 rating decision.  The case was 
remanded by the Board in December 2000 to address the CUE 
claim and to readjudicate the application to reopen in light 
of new case law.  

The veteran perfected an appeal from a February 2001 rating 
action which held that there was no CUE in the September 1958 
rating action in denying service connection for hammertoes of 
the right foot and in denying service connection for a left 
foot injury.  

When the veteran testified at a videoconference hearing 
before the undersigned in November 2001, he and his service 
representative indicated that only issue they wished to 
pursue was the claim of CUE in a September 1958 rating 
decision in denying service connection for hammertoes of the 
right foot.  This was memorialized in a written statement 
dated November 8, 2001.  Accordingly, the only issue 
remaining is that of whether there was CUE in the September 
1958 rating action in denying service connection for 
hammertoes of the right foot. 


FINDING OF FACT

The September 1958 rating action, of which the veteran was 
properly notified but did not appeal, denying service 
connection for hammertoes of the right foot is final and does 
not contain CUE.  


CONCLUSION OF LAW

There was no CUE in a September 1958 rating decision in 
denying service connection for hammertoes of the right foot.  
38 U.S.C.A. § 5109A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.105 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), it 
was held that VA had a duty to fully develop a claim of CUE 
and that in adjudicating CUE, the standard in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (used in determining whether 
new and material evidence had been submitted for the purpose 
of reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, in 
VAOGCPREC 12-2001 it was held that neither of these 
statements constitute binding law inasmuch as each statement 
was contrary to prior holding of the Federal Circuit which 
had not been overruled.  See Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, et. 
al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); and Bustos v. 
West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 
528 U.S. 967 (1999).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), was signed into 
law.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The regulations that are 
potentially applicable herein, are effective November 9, 
2000.  The VCAA revised the 38 U.S.C.A. §§ 5100-5107 "duty to 
assist" provisions, eliminated the well-grounded claim 
requirement, and required VA to provide additional assistance 
in developing all facts.  

It is the determination of the Board that there is no 
resultant prejudice to the veteran in any putative failure 
to comply with the VCAA inasmuch as the only issue before 
the Board is a claim of CUE in prior rating action and this 
claim must be adjudicated based upon the facts and evidence 
before the RO at the time of the rating actions in question 
and not on the basis of any evidence that might be obtained 
by virtue of compliance with the VCAA.  Generally see 
Livesay v. Principi, 15 Vet. App. 165, 178 - 79 (2001) (en 
banc).  Moreover, the notice provisions of the VCAA have 
been met inasmuch as the veteran and his representative have 
been informed by the June 2001 Statement of the Case of the 
governing law and regulations in this case.  

Law and Regulations

Under 38 C.F.R. § 3.105(a) (2001), prior ratings are final 
unless they contained or were the result of CUE.  The effect 
of finding CUE in a prior decision is to correct the original 
error, as if the error had never occurred.  38 U.S.C.A. 
§ 5109A (West 1991 & Supp. 2001); 38 C.F.R. § 3.105 (2001).  

Thus, if the September 1958 RO denial of service connection 
for hammertoes of the right foot contained CUE, service 
connection for that disorder would be granted retroactively.  

A CUE claim is a collateral attack upon a final rating 
decision, but there is a presumption of validity to such 
final decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
For there to be CUE, either the correct facts, as they were 
known at the time, were not before the RO (which requires 
more than a simple allegation or disagreement as to how the 
facts were weighed or evaluated), or the law or regulations 
extant at that time were incorrectly applied.  Further, the 
error must be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and of 
the sort which if it had not been made, would manifestly 
change the outcome.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and 
Mason v. Brown, 8 Vet. App. 44, 51 (1995).  A claim that the 
evidence was improperly weighed, or that the decision was 
simply wrong, does not constitute a CUE claim.  Broad-brush 
allegations and general, non-specific claims of error are 
insufficient to satisfy the requirement that CUE claims must 
be pled with specificity.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997) (citing Russel v. Principi, 3 Vet. 
App. 310, 315 (1992) (en banc); Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); and Fugo v. Brown, 6 Vet. App. 40, 44 
(1993)).   

"[A]bsent specific evidence indicating otherwise, all 
evidence contained in the record at the time of the RO's 
determination of the service connection must be presumed to 
have been reviewed by the Department of Veterans Affairs, and 
no further proof of such review is needed."  Gonzales v. 
West, 218 F.3d 1378, 1381 (Fed. Cir. 2000). 

VA's failure to properly apply a regulation does not 
constitute such a grave procedural error as to amount to a 
violation of the duty to assist such that the rating action 
is nonfinal under Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) (failure to obtain specific service medical records).  
Rather, such a failure "could be a basis for" a claim of 
CUE.  Andre v. West, 14 Vet. App. 7, 11, Per Curiam Order 
(2000).



Background

The service medical records (SMRs) of the veteran's first 
period of military service are negative except for a notation 
of hyperhidrosis of the feet in April 1949.  The September 
1950 examination for entrance into his second period of 
service was negative except for finding "hammer toe Rt." 
and in February 1951 he was given a slip for low quarter 
shoes because he had hammertoes.  

A January 1956 reenlistment examination was negative, but 
examination for entrance into the veteran's third period of 
service in February 1956 revealed hammertoes of the 2nd, 3rd, 
and 4th toes, which were not considered disqualifying.  In 
March 1956 he wanted another physical profile for hammertoes, 
as he had had during his second period of service, and he 
wanted low quarter shoes.  On examination, he had clawing of 
the 2nd, 3rd, 4th, 5th toes of the right foot without callus 
formation.  An L1 profile was recommended.  Hammertoes of the 
right foot were noted again at an orthopedic clinic the next 
month.  In February 1957, it was reported that he had been 
measured for orthopedic shoes but had not received the shoes.  
The diagnosis was hammertoes of the right foot.  He was given 
an elastic bandage for his right ankle due to swelling.  The 
discharge examination of January 1958 also revealed 
hammertoes of the 2nd, 3rd, 4th, 5th toes of the right foot 
which, in an adjunct medical history questionnaire, it was 
reported that he had had since 1950.  

In an August 1958 statement, the veteran reported that during 
service, he had been given a profile because of his right 
foot disability, and he was to have received a special pair 
of shoes, although he never actually received them.  

On VA examination in August 1958, the veteran had complaints 
referable to his left foot.  His carriage was good and his 
gait was normal.  On examination he had congenital bilateral 
pes cavus of the feet and "hammertoes of rt [right] foot - 
Juvenile."  

The September 1958 rating action noted that the veteran had 
hammertoes during military service as reflected in clinical 
notations.  However, based on the VA finding of "Juvenile" 
hammertoes of the right foot, the RO found that "[i]n the 
absence of any trauma or injury of the right foot, the 
condition of hammertoe on the right foot is not attributable 
to service."  In other words, the RO denied service 
connection on the basis that the "Juvenile" hammertoes of 
the right foot were congenital or development in nature and, 
thus, was not an acquired disorder for which service 
connection could be granted.  

At the November 2001 videoconference hearing, it was asserted 
that the veteran's hammertoe deformity was found on 
examinations for entrance into his second and third periods 
of military service, and that on each occasion, he was given 
a physical profile (page 3 of that transcript).  It was 
asserted that at the time of 1958 rating action, as now, the 
RO had a duty to assist and to favorably resolve doubt but 
failed to properly do so in 1958.  If it had fulfilled the 
duty to assist in 1958, the RO would have found that the 
veteran was not alleging that he sustained any great trauma 
or injury of the right foot, other than the normal rigors of 
military life (page 4).  On the other hand, it was asserted 
that the presumptions of soundness was applicable at the time 
of each entrance into each period of military service and 
that service connection should have been granted on the basis 
of service incurrence or aggravation (page 13).  It was 
averred that inservice aggravation was established by the 
fact that hammertoe deformity was shown to have involved more 
toes as the veteran's military service progressed, by his 
having been given physical profiles, and being measured for 
special shoes  (page 12).  It was indicated that the RO 
conclusion that the hammertoe deformity was congenital was 
incorrect since, unlike the VA examination in 1958, there was 
no such clinical finding or diagnosis during military service 
(page 4).  It was stated that the veteran has a "VA card" 
indicating that he was service-connected for hammertoes under 
Diagnostic Code 5282 which is assigned a noncompensable 
rating (pages 9 and 10).  



Analysis

Initially, contrary to any possible suggestion otherwise, the 
RO did not state or find that the veteran did not have 
hammertoes during military service but, rather, that it was a 
congenital or developmental disorder for which service 
connection could not be granted.  Moreover, the Board notes 
that the veteran's only service-connected disability are 
residuals of tonsillitis, for which service connection was 
granted by the September 1958 rating action and it has been 
continuously assigned a noncompensable rating.  It is clear 
from a review of the claims folder that the veteran has never 
been service-connected for any hammertoe deformity.  

To the extent that the veteran offered new facts by virtue of 
his testimony at the November 2001 videoconference hearing, 
the Board is limited to considering only the evidence on file 
at the time of the September 1958.  However, the matters 
addressed at the videoconference, through testimony or 
otherwise, are considered for the purpose of framing the 
issues and allegations to be addressed by the Board in 
determining whether there was CUE in the September 1958 
rating action.  However, factual testimony was not before the 
RO adjudicators in 1958 and, from an evidentiary standpoint, 
the facts attested to may not be considered in the Board's 
determination of whether there was CUE in the 1958 rating 
action.  

Here, the primary contention focuses on whether the RO 
applied the presumption of soundness, and whether the 
hammertoe deformity was incurred during any period of 
service; or, if it preexisted any period of service, whether 
it was aggravated during any period of military service.  
However, these contentions avoid or skirt the prime matter in 
this case which is that the RO in 1958 determined that the 
veteran's hammertoe deformity was congenital or developmental 
in nature under the then 38 C.F.R. § 3.36(f).  It based this 
conclusion on the clinical findings elicited by the 1958 VA 
examination and, thus, had a sound medical basis.  To ask the 
Board to find this conclusion to be incorrect by virtue of 
evidence during service which did not reach such a medical 
conclusion, would require the Board to reweigh the evidence 
which the Board may not do in determining CUE in a prior and 
final rating action.  

In sum, to the extent that the allegations of CUE are 
factually driven and would require a reweighing of the 
evidence, this is not permissible in adjudicating claims of 
CUE.  

Allegations that the VA failed in its duty to assist are 
also, as a matter of law, insufficient to plead a claim of 
CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous"). 

Lastly, in view of the standard that error must be 
undebatable and about which reasonable minds can not differ, 
the "benefit of the doubt" rule can never be applicable; an 
error either undebatably exists or there was no error within 
the meaning of 38 C.F.R. § 3.105(a).  See Russell v. 
Principi, 3 Vet. App. 310, 314 (1992). 

ORDER

There was no CUE in rating action in September 1958 in 
denying service connection for hammertoes of the right foot 
and the claim of CUE is denied.  


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

